DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/038,487, filed on July 18, 2018.  In response to Examiner’s Non-Final Rejection of July 10, 2020, Applicant, on January 11, 2021, amended Claims 2, cancelled Claims 1 and 3-96 and added new Claims 97.  Claims 2 and 97-175 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The Terminal Disclaimer filed December 30, 2020 is acknowledged. 

The 35 U.S.C. § 103 rejections are hereby withdrawn in light of Applicant’s remarks and amendments.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 97-139 are directed towards a network, which are among the statutory categories of invention.
Claims 2 and 97-139 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing conveyance requests for autonomous vehicles.
Claim 97 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, processing the conveyance service requests comprising conveyance data corresponding to at least one feature of the conveyance service requests, the geographical location data, the one or more owner/controller- selected preference, and the AV data, and wherein the at least one central server is further configured to repeat the steps of, until halted by the owner/controller or the business entity: performing one or more of standardizing and aggregating one or a combination of the conveyance service requests and the AV-related data; filtering, in any order: at least a portion of the conveyance service requests by using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of conveyance service requests; the AV-related data by using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of AV-related data; identifying one or more matches between the filtered subset of conveyance service requests and the filtered subset of AV-related data based on one or a combination of the one or more owner/controller-selected 
The judicial exception is not integrated into a practical application. In particular, Claim 97 recites at least one external server comprising a substantially real time source of conveyance service requests for the conveyance client and conveyance data, at least a portion of the conveyance data comprising autonomous vehicle (AV)-related data relating to the at least one AV; at least one central server in communication with the network, wherein the at least one central server is automated in whole or in part and configured for repeatedly receiving the conveyance service requests and the AV-related data from the at least one external server; at least one autonomous vehicle (AV) application associated with the at least one AV, the at least one AV application configured for communicating one or a combination of geographical location data and the AV-related data, to the network; at least one owner/controller application in communication with the network, the at least one owner/controller application configured for entry by the owner/controller of one or more owner/controller-selected preference, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 97 recites external and central servers and an owner/controller application at a high-level of generality such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component; see MPEP 2106.05(f). Furthermore, autonomous vehicle-related data is received and analyzed in Examiner encourages Applicant to amend the “securing the one or more matches by communicating one or more of the one or more matches and conveyance service instructions to the at least one AV or the at least one owner/controller to cause the at least one AV to provide one or more conveyance services for the conveyance client” limitation by removing communicating the matches to at least one owner/controller. For at least these reasons, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 97 is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including external and central servers and an owner/controller application amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the 
Regarding the dependent claims, dependent claims 100, 106, 107, 114, 115, 117, 127 and 133, recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 104 and 105 recite insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 2, 98, 99, 102, 103, 121-123, 126, 128-130, 134 and 137 recite instructions to apply the abstract idea using generic computer components; MPEP 2106.05(f). Claims 101, 108-113, 116, 118-120, 124, 125, 131, 132, 135, 136 and 138 recite steps that further narrow the abstract idea. Claim 139 recites wherein at least one central server utilizes machine learning technology to execute one or more steps (a), (b) and (c). The use of general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, as recited, the machine learning is solely used a tool to perform the instructions of the abstract idea. Therefore claims 2 and 98-139 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.





35 U.S.C. § 101 – Claim Analysis
Claim 140 recites securing the one or more matches by communicating conveyance service instructions to the at least one AV to cause the at least one AV to provide one or more conveyance services for the conveyance client, which integrates the abstract idea into a practical application based on a specific improvement that applies the judicial exception by use of a particular machine (i.e. autonomous vehicles) tied to a specific technology. Thus Examiner finds claim 140 is eligible under 35 U.S.C. § 101. Claims 141-175 are eligible because they depend on eligible claim 140. 

Reasons Claims are Patentably Distinguishable of the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed January 11, 2021, in particular pg. 18-21 regarding the Sweeney, Millspaugh and Shaam references. Examiner analyzed claim 97 (similarly claim 140) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. The prior art of record does not teach or fairly suggest the combination of:
(Claim 97), “… at least one owner/controller application in communication with the network, the at least one owner/controller application configured for entry by the owner/controller of one or more owner/controller-selected preference;
wherein the at least one central server is further configured to process the conveyance service requests comprising conveyance data corresponding to at least one feature of the conveyance service requests, the geographical location data, the one or more owner/controller- selected preference, and the AV data, and 
wherein the at least one central server is further configured to repeat the steps of, until halted by the owner/controller or the business entity:
…
(b) filtering, in any order:

(ii) the AV-related data by using one or a combination of the one or more owner/controller-selected preference and the geographical location data to identify a filtered subset of AV-related data;
(c) identifying one or more matches between the filtered subset of conveyance service requests and the filtered subset of AV-related data based on one or a combination of the one or more owner/controller-selected preference and the geographical location data; and 
(d) securing the one or more matches by communicating one or more of the one or more matches and conveyance service instructions to the at least one AV or the at least one owner/controller to cause the at least one AV to provide one or more conveyance services for the conveyance client.”

Brady (US 20180024554 A1) teaches a system in which autonomous ground vehicles ("AGVs") are utilized to retrieve items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations (e.g., user's residences). In various implementations, the AGVs may be owned by individual users (see par. 0016). A central management system is provided for remotely communicating with an AGV as part of a system for transporting items (see par. 0033), the AGVs may be utilized for different types of transactions (e.g., as facilitated by the central management system etc. (see par. 0050). 
Seriani (US 20140229258 A1) teaches an administrator may choose settings that affect the parameter types and logical operations (e.g., calculations, filters, comparisons, etc.) that impinge upon any step of the transaction, including but not limited to the means for submitting a customer request, means for parsing customer requests, means for determining eligibility, means for determining suggested bid price, means for parsing bids, means for ranking bids and organizing them into groupings to return to the requester, the information fields that are displayed in the bid-selection interface wherein the customer selects a winning bid, and so on (see par. 0045). The administrator establishes one or more marketplaces and determines the rules and settings for each by adjusting the options in the administrator functions, for example, one 
However Brady nor Seriani, singular or in combination teaches the specific case of receiving owner/controller-selected preferences from an owner/controller application, a central server processing and filtering conveyance requests based on owner/controller-selected preferences and location and autonomous vehicle data, identifying and securing matches between the filtered conveyance requests and owner/controller-selected preferences and location data, and communicating instructions to provide match requests until the stopped by the owner or controller.  

For at least the above reasons, claim 97 is distinguishable over the prior art. Claim 140 is distinguishable over the prior art for similar reasons as cited for claim 97. Dependent claims 2, 78-139 and 141-175 are distinguishable because they depend on claims 97 and 140.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al. (US 10628758 B2) – A transportation service reservation method executes, by a computer, a process including receiving a ride request specifying an origin and a destination, generating feasible products having service types, by referring to a storage unit that stores information indicating a schedule allocated to . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624